Citation Nr: 1721500	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  11-18 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional cervical spine disability as the result of VA right shoulder surgery performed on July 16, 2010.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of headaches / constant head pain and numbness / tingling of the right forearm, hand, and fingers as the result of VA right shoulder surgery performed on July 16, 2010.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran; E.R. (a friend); and A.M. (his spouse)

ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to July 1982 in the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2011 and November 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In April 2012 and February 2013, the Veteran testified at hearings before a Decision Review Officer (DRO hearings).  Transcripts of both hearings are associated with the claims folder.

In March 2014, the Veteran testified at travel board hearing before a Veterans Law Judge who has since retired from the Board.  In November 2016, the Veteran testified before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.  
 
In February 2015 and August 2016, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

As a final preliminary matter, in his March 2011 Notice of Disagreement (NOD), the Veteran indicated that he had a burning sensation from the scar from his July 2010 right shoulder surgery, "which at times makes it very annoying especially when something is rubbing against it such as a coat."  The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a burning sensation from a scar due to VA right shoulder surgery performed on July 16, 2010, has thus been raised by the evidence of record, but has not been adjudicated by the Agency of Original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Board emphasizes this issue was previously referred to the AOJ in the Board's February 2015 remand. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that he developed additional cervical spine disability and additional disability of headaches / constant head pain and numbness / tingling of the right forearm, hand, and fingers as the result of VA right shoulder surgery performed on July 16, 2010.  That is, on July 16, 2010, the Veteran underwent VA right shoulder surgery (excision of a lipoma and a Mumford procedure for right shoulder AC joint arthritis).  Approximately three weeks after the surgery, on August 6, 2010, the claims folder contains the first medical evidence of complaints of additional disability - pain and numbness of the neck and right arm, hand, and fingers.  See August 2010 private physical therapy records with Dr. R.B.  Constant headaches were also eventually documented post-surgery.  On September 16, 2010, the Veteran underwent a VA MRI of the cervical spine.  The impression of the MRI was degenerative disc changes, worst at C5-6 and C6-7, where there are disc protrusions and uncovertebral osteophytosis, and severe spinal canal narrowing at C5-6, right greater than left, and neural foraminal narrowing at C5-6 and C6-7.  Thus, to help treat his cervical spine problems, on October 28, 2010, the Veteran underwent fusion surgery for his cervical spine, performed by a private physician.  The Veteran exhibited some improvement after the October 28, 2010 private cervical spine surgery, but nonetheless his cervical spine symptoms and headaches still continue to this day.  He believes his cervical spine symptoms and headaches were caused or aggravated by his VA right shoulder surgery performed on July 16, 2010.

The Veteran asserts that prior to his July 16, 2010 VA right shoulder surgery, he did not experience any neck pain, headaches, or numbness or pain in the right forearm, hand, or fingers.  He only had right arm pain due to his right shoulder disability.  He says he had no informed consent or notice that his VA right shoulder surgery on July 16, 2010 would cause these additional cervical spine symptoms.  He believes his additional cervical spine disabilities were proximately caused by VA negligence or an unforeseen event from his VA shoulder surgery.  Specifically, during his July 16, 2010 VA right shoulder surgery, he asserts the VA doctor separated his shoulder, tearing up his nerves, and causing or worsening his herniated discs in his cervical spine.    

However, before addressing the merits of the section 1151 claim, the Board finds that additional development of the evidence is required.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  The U.S. Court of Appeals for Veterans Claims (Court) has clarified that only substantial compliance, and not strict compliance, with the terms of an opinion request are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

First, in the present case, the AOJ did not substantially comply with the Board's remand instructions from the earlier February 2015 Board remand.  That is, the February 2015 Board remand requested a new VA medical opinion for the section 1151 issues on appeal.  The basis of the Board's February 2015 remand was that the previous VA medical opinions of record failed to address the Veteran's allegation that he did not report his additional cervical spine symptoms for several weeks after his July 16, 2010 VA shoulder surgery, because his post-surgical pain medication (oxycodone and hydrocodone) was masking his additional symptoms.  Yet each previous VA medical opinion on this issue had cited the extended length of time it took the Veteran to report symptoms after the VA shoulder surgery, as being a factor in their conclusion that the VA shoulder surgery did not cause the Veteran's additional cervical spine disabilities.  As neither VA medical opinion addressed this contention and theory as to why the Veteran did not notice or seek treatment for neck and shoulder symptoms immediately or shortly after the July 16, 2010 VA surgery, the Board found in the body of its February 2015 remand that a remand was warranted for a new VA medical opinion.  However, in the actual remand instructions of the February 2015 Board remand, the Board unfortunately did not instruct the new VA examiner to address this significant contention.  In fact, although the Board secured a very detailed August 2015 VA orthopedic surgery note / medical opinion from a board-certified orthopedic surgeon, this new medical opinion failed to address the significance or (lack thereof) of the effect on his cervical spine of the strong pain medication the Veteran was taking for several weeks after his July 16, 2010 VA shoulder surgery.   

Thus, an additional VA addendum opinion is necessary here to address this contention, in order to comply with the purpose of the Board's earlier February 2015 remand.  If the same August 2015 VA orthopedic surgeon is not available, another qualified VA clinician will provide the addendum opinion.  An actual VA physical examination is not necessary for the section 1151 issues on appeal, as a VA examination of the Veteran was already provided in August 2012.  
 
Second, the AOJ should clarify whether the July 16, 2010 VA informed consent document on VBMS is the complete informed consent document the Veteran signed.  On this issue, in the May 2016 Informal Hearing Presentation (IHP), the Veteran's representative asserted that this informed consent document was not the full, complete consent document.  The Veteran's representative added that the full consent document can be accessed through Vista Imaging on CAPRI, which would contain more information on possible surgical outcomes for the July 16, 2010 VA shoulder surgery.  Therefore, the AOJ should clarify whether the July 16, 2010 VA informed consent document on VBMS is the complete informed consent document the Veteran signed, and if not, the AOJ the should obtain a copy of any complete informed consent on Vista imaging for the July 16, 2010 VA shoulder surgery.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should clarify whether the July 16, 2010 VA informed consent document on VBMS is the complete informed consent document the Veteran signed.  On this issue, in the May 2016 Informal Hearing Presentation (IHP), the Veteran's representative asserted that this informed consent document was not the full, complete consent document.  The Veteran's representative added that the full consent document can be accessed through Vista Imaging on CAPRI, which would contain more information on possible surgical outcomes for the July 16, 2010 VA shoulder surgery.

Therefore, the AOJ should clarify whether the July 16, 2010 VA informed consent document on VBMS is the complete informed consent document the Veteran signed, and if not, the AOJ the should secure a copy of any complete, signed informed consent on Vista imaging for the July 16, 2010 VA shoulder surgery.

All attempts to secure this additional signed informed consent form, if it exists, and any response received, should be documented in the claims file.  If no additional signed informed consent is available, a response to that effect is required and should be documented in the file.  

2.  After any additional records are associated with the claims file, the AOJ should refer the Veteran's claims file to the previous VA orthopedic surgeon who proffered the August 2015 medical opinion, or if he is unavailable, to another suitably qualified VA examiner for a clarifying VA addendum opinion on the § 1151 issues on appeal.  An actual examination of the Veteran is not necessary, as this was already performed in August 2012.  The VA examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and lay assertions. 
 
The VA orthopedic surgeon in August 2015 previously provided a negative medical opinion for the section 1151 issues, citing the extended length of time (several weeks) it took the Veteran to report symptoms after the VA shoulder surgery on July 16, 2010, as being a factor it its conclusion that the VA shoulder surgery did not cause the Veteran's additional cervical spine, right arm, right hand, right finger, and headache symptoms.  (The Veteran took several weeks to reports these additional symptoms according to VA treatment records dated in August 2010).  However, the Veteran repeatedly testified at his hearings that he did not report his additional cervical spine symptoms for several weeks after his July 16, 2010 VA shoulder surgery, because his strong post-surgical pain medication (oxycodone and hydrocodone) was masking these additional symptoms.  In other words, he says these symptoms were present, but were being concealed by the strong pain medication he was taking for several weeks post-surgery.  

Therefore, a clarifying VA addendum opinion on the § 1151 issues is required, to address the significance or (lack thereof) of the very strong pain medication the Veteran was taking for several weeks after his July 16, 2010 VA shoulder surgery, in terms of masking his cervical spine symptoms subsequent to the surgery.  The VA examiner should address how this affects or does not affect the previous unfavorable medical opinion with regard to causation on the section 1151 issues on appeal.  

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the section 1151 issues on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.
  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


